EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Katherine Scholtz on 3/18/2021.
The application has been amended as follows: 
In Claim 69, replace the phrase “have the same 3D geometric shape and the size” with “have the same 3D geometric shape and size”.
In Claim 72, replace the phrase “wherein the pore inducer comprises” with “wherein the pore inducers comprise”.
In Claim 75, after the phrase “sections of any one thereof” insert the phrase “or any combination thereof”. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest prior art, namely Muller (WO 2017/050755 A1) and Li (U.S. Pat. No. 5,472,461).
Specifically, although both Muller and Li describe methods whereby abrasive compositions comprising pore inducers are heated and pores are formed due to pore inducers reducing in size, neither reference describes the required process step of molding a pore inducer starting material composition to form a plurality of hollow glass filler pore inducers with a 3D geometric shape and size, wherein each of the plurality of Muller or Li. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/STEPHEN E RIETH/Primary Examiner, Art Unit 1764